Citation Nr: 9924182	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from October 1943 to 
March 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A notice of disagreement (NOD) was received in 
April 1995 and a statement of the case (SOC) was issued in 
June 1945.  VA From 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, was received 
in August 1995 and, although there was some confusion as to 
whether the appeal was perfected, was accepted in Lieu of VA 
Form 9, Appeal to the Board.  


FINDINGS OF FACTS

1.  The veteran's is service-connected for residuals of 
amputation of the right arm at the lower one-third of the 
humerus, rated 80 percent disabling, and residuals scars of 
the neck, shoulder, and back, rated 10 percent disabling.  

2.  The veteran has work experience as a deputy sheriff and 
has one year of college education.  

3.  The veteran's service-connected disabilities are not of 
such nature and severity as to preclude substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.18 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed pursuant to the VA's 
statutory duty to assist the veteran in the development of 
his claim.  38 U.S.C.A. § 5107(a).  

Factual Background

As a result of combat wounds, the veteran is service-
connected for amputation of the right arm at the lower third 
of the right humerus, rated 80 percent disabling, and for 
scars of the neck, shoulder, and back, rated 10 percent 
disabling, for a combined disability evaluation of 80 
percent.  He is also entitled to receipt of special monthly 
compensation on account of anatomical loss of one hand.  

Statements in 1975 from Drs. Tritel and Morgan reflect that 
the veteran had had two myocardial infarctions due to 
coronary artery disease with left ventricular dysfunction.  
After a cardiac catheterization in July 1975 he had 
infrequent angina and had returned to work in a sheriff's 
office.  Each physician felt that he was totally disabled due 
to heart disease.  

A VA physician stated in March 1976 that the veteran's heart 
disease was unrelated to his service-connected amputation of 
the right upper extremity.  

[redacted], a probation and parole officer, stated in March 
1976 that he had worked with the veteran for 11 years and 
that hardship from the veteran's service-connected disability 
had, in his opinion, had a bearing on the veteran's coronary 
condition.  The veteran was resigning from his job due to his 
physical condition.  In July 1981 Mr. [redacted] reported that the 
veteran had been unable to perform his work due to his loss 
of his right arm.  His duties had required that he handle 
people who were totally uncontrollable.  

In a statement received in April 1976 [redacted], Sheriff of 
[redacted], Florida, stated that he had worked with the 
veteran for 12 years, during which the veteran had had two 
severe coronary conditions.  The veteran had submitted his 
resignation with great reluctance but had been advised by his 
physician to retire because of his coronary condition.  His 
last day of employment with the sheriff's department was to 
be in April 1976.  

In an Income - Net Worth and Employment Statement in May 1976 
the veteran reported that he had last worked on April 30, 
1976 as a Chief Criminal Investigator with the [redacted]
Sheriff's Office.  He had been treated since 1973 for 
coronary artery disease.  In an attached statement the 
veteran reported that he had become totally disabled on 
October 17, 1973 due to a coronary condition, causing him to 
take time from his employment and that it was of such 
severity that his physician had told him to retire 
completely.  For about 2 1/2 years he had worked approximately 
4 hours daily, 5 days a week as a Chief Criminal 
Investigator.  

In June 1981 Robert Greer, III, a chiropractor, stated that 
the veteran had worked full time as a deputy sheriff since 
March 1945 [although VA examination in 1946 noted that he was 
attending high school] and had had myocardial infarctions in 
October 1973 and March 1975.  He had disability of the left 
shoulder and the spine, making it impossible to do any 
regular productive work.  Noting the right arm amputation and 
disability of the left arm, it was felt that the veteran was 
100 percent disabled.  

In an Income - Net Worth and Employment Statement in June 
1981 the veteran reported that he had become totally disabled 
in June 1981 while working as a deputy sheriff.  He had 
failed to obtain employment with his former employer, the 
[redacted] Sheriff's Office.  He had one year of college 
education.  He related having pain throughout the upper part 
of his body.  His former employer had given him unofficial 
time off from work to rest.  He had been given permission by 
a physician to go back to work in June 1978 on a trial basis 
which he had continued to do until he was not longer able to 
"work with the serious type of problems of the Department."  

In a July 1981 statement [redacted], Sheriff of [redacted] 
[redacted], Florida, stated that it had been necessary to 
terminate the veteran's employment as a deputy sheriff 
because of his inability to perform the required task of his 
duties and this inability was due to his right arm 
amputation.  Due to the increase in the number and the types 
of crimes committed in recent years, he was unable to perform 
the duties required.  

In July 1981 [redacted], a Circuit Judge in Lee County, 
Florida stated that he had seen the veteran on numerous 
occasions in the performance of his duty in the last 15 years 
and at time the veteran had had difficulty doing his work 
because of the loss of his right arm.  

In September 1981 [redacted] stated that he felt that the 
veteran would not be able to work for his company, [redacted] 
[redacted] Co. because the work involved lifting kegs which 
weighed from 135 to 215 lbs.  

In September 1981, the [redacted], general manager of the 
[redacted] Works stated that the veteran was denied 
employment because he had but one arm.  

In September 1981, [redacted], President of [redacted]
Hardware Company, Inc. stated that the veteran was not hired 
to load cement, mortar mix, sheet rock, and plywood because 
of his handicap.  

At an October 1981 hearing, the veteran testified that after 
service he had not found permanent work until 1964 and prior 
to that he had had only short-time temporary jobs (page 1).  
He had worked in a sheriff's office for about 16 years, 
having gotten the job from a sympathetic fellow veteran, when 
he left that job on disability retirement but had later been 
allowed to return to work on a temporary basis.  He had lost 
his temporary or part-time job when a new sheriff took over 
who desired to have new appointees basis (page 3).  He had 
not worked full-time since 1945, as had been stated by Dr. 
Greer (page 4).  He had applied for a job as a radio operator 
with the Florida Highway Patrol and had been told that the 
opening he would be considered for was in a small town in 
Florida (page 6).  

In June 1995, Dr. Andre stated that the veteran had chronic 
sensitivity secondary to scar tissue post amputation of his 
right upper extremity and was unable to wear any appliances 
or prosthesis.  

On VA general medical examination in November 1995 it was 
noted that the veteran was being followed for heart disease 
and had been told that he was not a candidate for a coronary 
artery bypass.  He took medication for gout and for his 
cholesterol.  If he was not careful about his physical 
activities he would have chest pain and shortness of breath.  
He took Nitroglycerin as necessary.  In 1982 he had had a 
tumor of the upper lobe of his right lung removed through a 
wedge resection.  In 1991 he had had a transient ischemic 
attack with numbness of his face, visual loss and transient 
paralysis of the left upper extremity.  In 1991 he had also 
had a right carotid endarterectomy.  He had been asymptomatic 
after that but recent testing suggested an increase in the 
left system, and he might need a left carotid endarterectomy.  

On physical examination the veteran had an obvious amputation 
of the right upper extremity.  There was no clinical evidence 
of cardiomegaly.  He could walk and climb stairs slowly, if 
he did not get chest discomfort and shortness of breath.  He 
had full range of motion of all remaining joints.  An 
electrocardiogram was abnormal, suggesting a past myocardial 
infarction.  A chest X-ray revealed mild emphysema, old 
fracture of the right rib cage, and residuals of a right 
thoracotomy.  An X-ray of the right humerus revealed shrapnel 
fragments in his right shoulder and upper arm and at the mid-
humeral level.  The diagnoses were status post: myocardial 
infarction times two; right upper lobectomy for carcinoma of 
the lung; right carotid endarterectomy; traumatic amputation 
of the right upper extremity; as well as mild emphysema, and 
histories of gout, hyperlipidemia, borderline hypertension, 
and hyperglycemia.  

On VA orthopedic examination in November 1995 the veteran 
reported having a nerve ending tingling sensation as well as 
sensitivity which, together with retained shrapnel, prevented 
his wearing a prosthesis.  He had tender scars and palpable 
shrapnel in the remaining portion of the right arm.  There 
was pain on palpation of the stump.  The diagnosis was 
traumatic amputation of the right upper extremity at the 
proximal third of the humerus.  

In September 1996, the RO requested private clinical records 
from three physicians but only Drs. Andre and Ryan responded.  
A clinical record of September 1996 from Dr. Andre noted that 
the veteran had a history of atherosclerotic cardiovascular 
disease and degenerative joint disease (DJD) of the right 
hip.  He had significant arthritis.  He had pain in the left 
upper arm and left hand which increased with activity.  An 
ultrasound in April 1996 had revealed dilatation of the 
abdominal aorta.  He had a history of tuberculosis in 1982 
and had had lung surgery in 1982 for lung cancer.  He had had 
a carotid endarterectomy in December 1995 for severe carotid 
stenosis on the left.  

Additional private clinical records received in 1996 from Dr. 
Ryan reflect that the veteran's cardiovascular condition was 
evaluated.  In July 1996 he had exertional asthma and also 
had pain in his left hip when walking.  His symptoms were 
uncommon and he had either adult onset of asthma or cardiac 
asthma.  Pulmonary function testing in August 1996 revealed 
mild reactive airway disease.  Cardiopulmonary stress testing 
revealed evidence of cardiovascular etiology, e.g., 
peripheral vascular disease or organic heart disease for the 
limitation of his exercise tolerance.  

In a March 1997 letter the veteran reported that he had been 
discriminated against in his attempts to obtain employment 
because he had only one arm.  Time and time again, he had 
been told that a job he was applying for required the use of 
two hands.  Now his disability was even worse due to his age.  



Law and Regulations

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  The existence or degree of 
nonservice-connected disability or disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and it is 
determined that the service-connected disabilities render the 
veteran unemployable.  Marginal employment shall not be 
considered to be substantially gainful employment, and may be 
held to exist, on a facts found basis (including but not 
limited to employment in a protected environment such as a 
family business or sheltered workshop) when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).  

In this case, the veteran's service-connected disability 
ratings met the schedular requirements for the assignment of 
a total service-connected disability rating based upon 
individual unemployability.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 3.340, 3.341, 4.16.  When the criteria of 38 C.F.R. 
§ 4.16(a) are met, the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded when the service-connected 
disability(ies) render a veteran unemployable.  38 C.F.R. 
§ 4.16(a).  

However, a total service-connected disability rating based on 
individual unemployability may be granted even though the 
disability rating does not meet the schedular criteria if the 
veteran's disabilities, in light of his education and 
occupational background, preclude him from securing and 
following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(b).  

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993) the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) held that the central inquiry 
in determining whether a veteran is entitled to a total 
rating based on individual unemployability is whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  

The term unemployability, as used in VA regulations governing 
total disability ratings, is synonymous with an inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).  

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18 (1998).  

Analysis

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
stated the following concerning the issue on appeal:

For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record 
reflect some factor which takes the claimant's case 
outside the norm of such veteran.  See 38 C.F.R. 
§§ 4.1, 4.15 ... The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is 
not enough.  A high rating in itself is a recognition 
that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the veteran can 
find employment.  See 38 C.F.R. § 4.16(a).  

The evidence shows that despite his service-connected right 
upper extremity amputation and residual scarring he was able 
to maintain employment from 1964 to 1976, a period of twelve 
years until he suffered two myocardial infarction (heart 
attacks) due to nonservice-connected heart disease and later 
lost part-time employment with the sheriff's office due to a 
political change, in 1981.  

However, in keeping with 38 C.F.R. § 4.18, as a general 
requirement, for a showing of unemployability there should be 
unemployment from the date of amputation or date the 
condition reached a stabilized level.  Such is not the case 
here.  While § 4.18 also provides that a veteran may be 
unemployable upon termination of employment provided on 
account of disability or in which special consideration was 
given on account of same, the veteran's testimony that he 
obtained the job in the sheriff's office because the Sheriff 
was a sympathetic fellow veteran, is not sufficient to 
establish that the employment was provided on account of that 
disability or because special consideration was given on 
account of his disability.  

While the veteran has submitted statements reflecting that he 
was rejected for employment, his 1976 statement clearly 
reflects that he terminated his full time employment in 1976 
due to his nonservice-connected cardiovascular disease.  The 
Board does not doubt that the loss of his right arm limits 
his potential job opportunities; however, it is not shown to 
preclude being able to engage in substantially gainful 
employment.  While his age may now also play a role in not 
being able to obtain employment, this may not be considered 
under 38 C.F.R. § 4.19.  

While the Board does not wish to minimize the nature and 
extent of the veteran's overall physical disability, it is 
manifest that the evidence of record does not establish that 
the veteran's service-connected disabilities have caused him 
to be unemployable.  Under these circumstances, it is found 
that the veteran's claim for total rating based on individual 
unemployability due to service-connected disabilities is not 
supported by the evidence and that as to this matter the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in his favor, within the 
meaning of 38 C.F.R. § 5107(b) (1998).  


ORDER

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

